

117 HR 3385 : Honoring Our Promises through Expedition for Afghan SIVs Act of 2021
U.S. House of Representatives
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 3385IN THE SENATE OF THE UNITED STATESJuly 12, 2021 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo waive the requirement to undergo a medical exam for aliens who are otherwise eligible for special immigrant status under the Afghan Allies Protection Act of 2009, and for other purposes.1.Short titleThis Act may be cited as the Honoring Our Promises through Expedition for Afghan SIVs Act of 2021 or the HOPE for Afghan SIVs Act of 2021.2.Waiver of medical examination for afghan allies(a)AuthorizationThe Secretary of State and the Secretary of Homeland Security may jointly issue a blanket waiver of the requirement that aliens described in section 602(b)(2) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) undergo a medical examination under section 221(d) of the Immigration and Nationality Act (8 U.S.C. 1201(d)), or any other applicable provision of law, prior to issuance of an immigrant visa or admission to the United States.(b)DurationA waiver issued under subsection (a) shall remain in effect for a period not to exceed 1 year, and, subject to subsection (g), may be extended by the Secretary of State and Secretary of Homeland Security for additional periods, each of which shall not exceed 1 year.(c)NotificationUpon exercising the waiver authority under subsection (a), or the authority to extend a waiver under subsection (b), the Secretary of State and the Secretary of Homeland Security shall notify the appropriate congressional committees.(d)Requirement for medical examination after admission(1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall establish procedures to ensure, to the greatest extent practicable, that any alien who receives a waiver of the medical examination requirement under this section, completes such an examination not later than 30 days after the date on which such alien is admitted to the United States.(2)Conditional basis for status(A)In generalNotwithstanding any other provision of law, an alien who receives a waiver of the medical examination requirement under this section shall be considered, at the time of admission to the United States, as an alien lawfully admitted for permanent residence on a conditional basis.(B)Removal of conditionsThe Secretary of Homeland Security shall remove the conditional basis of the alien’s status upon the Secretary’s confirmation that such alien has completed the medical examination and is not inadmissible under section 212(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(1)(A)).(3)ReportNot later than one year after the date on which waiver authority under subsection (a) is exercised or such waiver is extended under subsection (b), as applicable, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the status of medical examinations required under paragraph (1), including—(A)the number of pending and completed examinations; and(B)the number of aliens who have failed to complete the medical examination within the 30-day period after the date of such aliens’ admission.(e)Appropriate congressional committeesThe term appropriate congressional committees means—(1)the Committees on Armed Services of the House of Representatives and of the Senate;(2)the Committees on the Judiciary of the House of Representatives and of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate; and(4)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(f)Rule of constructionNothing in this Act may be construed to prevent the Secretary of State, the Secretary of Homeland Security, the Secretary of Defense, or the Secretary of Health and Human Services from adopting appropriate measures to prevent the spread of communicable diseases, including COVID–19, to the United States.(g)SunsetThe authority under subsections (a) and (b) expires on the date that is 3 years after the date of enactment of this Act.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives June 29, 2021.Cheryl L. Johnson,Clerk